Title: To Benjamin Franklin from Deborah Franklin, 20–27 November 1769
From: Franklin, Deborah
To: Franklin, Benjamin


November the 20[–27] 1769
yisterday I reseved yours dated September the 9 whare in you was so kind as to sende me Sir John Pringels advise to me all I am much obliged to you and to so worthey a good man as Sir John but I muste tell you as well as I Can my disordor was for this reson my distres for my dear Debbeys misforten and hers being removed so far from her friend and such a helpeles famely and before I had got the better of that our Cusin Betsey macum was taken ill and so much distrest so soon that aded to my one dis satisfid distresed att your staying so much longer that I loste all my resey lushon and the verey dismall winter bouth Salley and my selef live so verey lonley that I had got in so verey low a Staite and got into so unhapey a way that I Cold not sleep a long time. Good old Mr. Whorton did Cume sumtimes to aske how we did and asked us to Cume to spend a day att his house when we got up to the street I was sirprised att seing a croud and was told sum pepel to be whiped and such things all way distresed me but we wente on our visit and while thair I loste all my memerey I Cold not tell aney thing but stayed all day but verey sleepey and as soon I got to bed I sleep all night and semed quite hapey and esey and I shold a got better but Salley was surprised att my sleeping so [?] as I did and you know that I had aney Complaintes I yousd to live verey spairing but on know to me for Dr. Bond to cume and supmited to be Bleeded and took sumthing againste my one Judgment (to oblige Salley as shee was in such a Condison as shee was) I had no head ake or fever the Dr. sed my blood was verey good but sed he wold sende to you I beged him not but it gave me much onesey nes aboute it or I wold not a lett you to aknowe aboute it. I still sleep verey well and sleep as soon a night but did loos my apeytite and loosing memerey grew verey week no paine tell one day I had one of a sever pain in my sid and stomick I yousd to have and then wold be better agen for sume time after but this time I was verey ill for few days verey mortely and thanke god while I semed to recover my memerey and thanke god I have my memerey in sume meshaer returnd, I donte remember I have had one fitt of the head ake excepte while Salley was ill as I loste my sleep I donte taste molleyses for severel mounthes and I Cold verey eseyley to for bair aney thing of drinke or aney thing to eate I did grow verey thin so much that Billey sed he had never seen so much chainges in me and senes the wather I have grone better and recoverd my Coller agen. I am in hopes I shall get better agen to see you I ofen tell my frindes I was not sick I was only more to bair aney more and so I fell down and cold [illegible] not get up agen indead it was not aney sicknes but two much disquiit of mind but I had taken up a resey lushon never to make aney Complainte to you or give you aney disquiet to you. About 5 or 6 days after I reseved your leter Dr. Evens sente me his letter to let me know that you was well for which I am thankefull. I have to tell you sum thing of my selef what I believe you wold not beleve of me oney I tell you my selve. I have bin to a play with Sister. I expeckte that sumbodey to speek to me but I have bin to twise to the prispatreiny [Presbyterian] metin which will be worse to sume folkes. I did no more on that side. I have wrote to send Pitt have Laid on sid but I shall Send by the packit but this is to saile to morrow in Capt. Sparkes. On bord is a small caske Indin meel and sume buck wheit flower and 2 Bowels of Appills which I hope will prove good. I am to tell you Dr. Rush came and paid to me 32 pounds this currentsy he told me you had borrowed of you in London the Exchange is a hundred and fiveftey pounds but he thoughte at the time he had aboute the same sum. Dr. Shipen has paid to me in cash 30 and he has a demand of Brother Petters. I shall by the packit to send you word. Benj Franklin dos grow finely indead and Sister is as happey as I am he is a fine child.
In an ower Sparkes leves town the poste is Cum in no packit arived I continew to get better [each?] day. Sister is verey well and as happey as shee Can all things Considered. Laste night [James Parker] Come hear but hardly abel to stir. His Son come a long to helpe him to dres and on dres he had Come to Burlinton and was obliged to waite to Come down to see us. I donte know wather aney one writes tell the packit arives. Our Children and Sister Joyne with me my beste Compley ments to good mrs. Stephenson and Dear polley and all our friends my Love to Salley Franklin it is so darke as it raines I Can hardly see I hope to write to your satis fackshon by the packit I am your afeckshonet wife
D Franklin
November the 27 1769
 Addressed: To / Benjamin Franklin Esqr. / on / Craven Street / London
